[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
The parties have agreed that in this case collateral source payments were made as follows: Joseph Giulietti — $940.40; Concezio Giulietti — $251.00; and June Giulietti $809.27.
Accordingly, judgment may enter in favor of the plaintiffs against both defendants as follows: Joseph Giulietti — $3,050.00; Concezio Giulietti — $1,215.00; and June Giulietti $6,825.85.
___________________ William L. Hadden, Jr. Judge Trial Referee CT Page 1341